                 Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 1 of 74




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 JAMES BANNER AND KAYLA BANNER, EACH               §
 INDIVIDUALLY AND AS NEXT FRIENDS OF S.B. AND      §
 L.B.; MICHAEL CLARKE AND KENDRA CLARKE, EACH      §
 INDIVIDUALLY AND AS NEXT FRIENDS OF K.C.;         §
 ALEXANDER DROSOS AND GLORIA DROSOS, EACH          §
 INDIVIDUALLY AND AS NEXT FRIENDS OF J.D. AND      §
 A.D.; CHRISTOPHER DOZIER, REBECCA DOZIER,         §    CASE NO. 5:21-CV-550_______
 JASON VICKERS, TUCKER DOZIER, AND CALEB           §
 DOZIER; JESSICA HOUSTON, INDIVIDUALLY AND AS      §
 NEXT FRIEND OF S.H. AND C.H.; CHAD KEEVER AND     §
 MARGARETE WILDER-KEEVER, EACH INDIVIDUALLY        §
 AND AS NEXT FRIENDS OF A.W.K.; PARKER KINNEY      §
 AND SHELBEY KINNEY, EACH INDIVIDUALLY AND AS      §
 NEXT FRIENDS OF C.K.; GILBERT NORTHUP AND         §
 ZAKIYAH NORTHUP, EACH INDIVIDUALLY AND AS         §
 NEXT FRIENDS OF G.N. AND L.P.; JONN               §
 ROELLCHEN AND ROXANNE ROELLCHEN, EACH             §
 INDIVIDUALLY AND AS NEXT FRIENDS OF W.R., S.R.,   §
 T.R., Z.R., AND R.R.; and CODY STRAIGHT,          §
 ANGELA STRAIGHT, KENTREYAL CARRAWAY, AND          §
 J’MARION MCKNIGHT,                                §
                                                   §
             PLAINTIFFS,                           §
                                                   §
 V.                                                §
                                                   §
 BALFOUR BEATTY COMMUNITIES LLC; LACKLAND          §
 FAMILY HOUSING, LLC D/B/A LACKLAND FAMILY         §
 HOMES; FORT BLISS/WHITE SANDS MISSILE             §
 RANGE HOUSING LP D/B/A FORT BLISS FAMILY          §
 HOMES; BBC MILITARY HOUSING - BLISS/WSMR          §
 GENERAL PARTNER LLC; BALFOUR BEATTY               §
 MILITARY HOUSING MANAGEMENT, LLC; AETC            §
 HOUSING, LP D/B/A SHEPPARD AFB HOMES; BBC         §
 MILITARY HOUSING - AETC GENERAL PARTNER,          §
                                                   §


{00534750}
                 Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 2 of 74




 LLC; and BBC AF MANAGEMENT/DEVELOPMENT,              §
 LLC,                                                 §
                                                      §
              DEFENDANTS.                             §
                                                      §
                                                      §
                                                      §
                                                      §



                                     ORIGINAL COMPLAINT
                                  AND DEMAND FOR JURY TRIAL




             Plaintiffs James Banner and Kayla Banner, each individually and as next friends of

S.B. and L.B., minor children; Michael Clarke and Kendra Clarke, each individually and as

next friend of J.S., minor child; Alexander Drosos and Gloria Drosos, individually and as

next friends of J.D. and A.D., minor children; Christopher Dozier and Rebecca Dozier, and

their three adult children, Jason Vickers, Tucker Dozier, and Caleb Dozier; Jessica Houston,

individually and as next friend of S.H. and C.H., minor children; Chad Keever and Margaret

Wilder-Keever, each individually and as next friends of A.W.K., minor child; Parker Kinney

and Shelbey Kinney, each individually and as next friends of C.K., minor child; Gilbert

Northup and Zakiyah Northup, each individually and as next friends of G.N. and L.P., minor

children; Jonn Roellchen and Roxanne Roellchen, each individually and as next friends of

W.R., S.R., T.R., Z.R., and R.R., minor children; and Cody Straight, Angela Straight, Kentreyal

Carraway, and J’Marion McKnight, bring this Original Complaint and Demand for Jury Trial




{00534750}                                        2
                  Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 3 of 74




against the Defendants listed above (collectively the “Landlord Companies” or “Balfour

Beatty”) and allege as follows:

                                     NATURE OF THE ACTION

             1.    This lawsuit is brought by members of the United States Military (with their

families) who leased military housing from the Landlord Companies at Sheppard Air Force

Base, Fort Bliss, and Lackland Air Force Base (the “Military Installation(s)”).

             2.    As further described below, the Landlord Companies are large, revenue-rich

housing companies which were awarded contracts by the federal government to provide

quality living arrangements for U.S. service members and their families. They receive vast

amounts of taxpayer revenue and turn massive profits in purporting to do so.

             3.    Instead of providing satisfactory housing, the Landlord Companies have for

many years concealed harmful housing conditions from unsuspecting military personnel

and their families. The personnel who lease the housing units effectively give up the full

amount of their Basic Allowance for Housing (“BAH”) only to be placed in housing replete

with deplorable living conditions (including, without limitation, leaking pipes; seeping

sewage; excessive moisture; repulsive rodent and insect infestations; and systemically-

poor maintenance) and appalling defects (including, without limitation, the presence of

structurally-deficient flooring and walls; faulty insulation; pervasive mold and other toxins;

inescapable contamination due to the presence of asbestos and lead-based paint;

deficient electrical, plumbing and HVAC systems; and other unacceptable departures from



{00534750}                                       3
                  Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 4 of 74




applicable building and housing codes). In the process, many such military personnel

(and their spouses and children) suffer from resulting medical issues such as difficulty

breathing, asthma, pneumonia infections, migraines, serious allergic reactions, nose

bleeds, and respiratory issues.

             4.    As they observe their families get sicker and sicker and realize the Landlord

Companies take no action or grossly inadequate action, they suffer severe and ongoing

mental anguish.

             5.    When problems with the housing begin arising at points in time after move-

in, the Landlord Companies ignore their residents’ complaints or provide only token

repairs to cover up the extent of the dilapidation. Thus, the service personnel and their

families find themselves in a time-consuming and taxing cycle in which they: (1) must wait

on the Landlord Companies to slowly perform maintenance and repairs; (2) come to

falsely believe the issues are resolved; and (3) then later discover the issues are not

resolved. All the while, the service personnel and their families suffer the consequences

of their contaminated and appalling surroundings.

             6.    The Landlord Companies routinely over-promise and under-deliver while

benefitting from the fact that in many instances they falsely appear to act as if they are

the Department of Defense or are under the immediate direction of the Department of

Defense. Thus, military personnel and their families trust the Landlord Companies, the

Landlord Companies know it, and the Landlord Companies take full advantage by



{00534750}                                       4
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 5 of 74




maximizing their profit to the detriment of the military families they have been entrusted

by the government to properly care for.

             7.     Plaintiffs (collectively referred to as “Servicemembers” or “Servicemember

Plaintiffs”) in this case assert various claims, including without limitation claims for breach

of contract; third-party beneficiary of contract; breaches of the implied warranty of

habitability and the implied warranty of good and workmanlike repairs; violations of

section 92.051 et seq. of the Texas Property Code, the Texas Deceptive Trade Practices-

Consumer Protection Act (“DTPA”), and the federal Residential Lead-Based Paint Hazard

Reduction Act; negligence and gross negligence; negligent misrepresentation; statutory

fraud and common law fraud; unjust enrichment, restitution, money had & received; and

claims for intentional nuisance, negligent nuisance, and strict liability nuisance.

             8.     By this lawsuit, the Servicemembers seek to hold the Landlord Companies

liable for their false promises, atrocious living conditions, personal injuries, and property

damage caused by their profound neglect, malfeasance, and greed.

                                           THE PARTIES

             9.     The Servicemember Plaintiffs are military families that have lived in or

currently live in privatized housing at the Military Installation(s).

             10.    Defendant Balfour Beatty Communities, LLC is a foreign limited liability

company organized under the laws of Delaware, with its principal place of business

located at 1 Country View Rd., Malvern, Pennsylvania 19355. Balfour Beatty Communities,



{00534750}                                       5
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 6 of 74




LLC may be served with process by serving its registered agent Corporation Service

Company d/b/a CSC-Lawyers Incorporating Service Company at 211 E. 7th Street, Suite

620, Austin, Texas 78701.

             11.    Defendant Lackland Family Housing, LLC d/b/a Lackland Family Homes, is a

foreign limited liability company organized under the laws of Delaware, with its principal

place of business located at 2254 Brian McElroy Drive, San Antonio, Texas 78236. Lackland

Family Housing, LLC may served with process by serving its registered agent Corporation

Service Company d/b/a CSC-Lawyers Incorporating Service Company at 211 E. 7th Street,

Suite 620, Austin, Texas 78701.

             12.    Defendant Fort Bliss/White Sands Missile Range Housing LP d/b/a Fort Bliss

Family Homes is a foreign limited partnership organized under the laws of Delaware, with

its principal place of business located at 1991 Marshall Road, El Paso, Texas 79906. Fort

Bliss/White Sands Missile Range Housing LP d/b/a Fort Bliss Family Homes may be served

with process by serving its registered agent Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company at 211 E. 7th Street, Suite 620, Austin, Texas

78701.

             13.    Defendant BBC Military Housing - Bliss/WSMR General Partner LLC is a

foreign limited liability company organized under the laws of Delaware, with its principal

place of business located at 1 Country View Rd., Malvern, Pennsylvania 19355. Balfour

Beatty Communities, LLC. BBC Military Housing - Bliss/WSMR General Partner LLC may



{00534750}                                       6
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 7 of 74




be served with process by serving its registered agent Corporation Service Company

d/b/a CSC-Lawyers Incorporating Service Company at 211 E. 7th Street, Suite 620, Austin,

Texas 78701.

             14.    Defendant Balfour Beatty Military Housing Management, LLC is a foreign

limited liability company organized under the laws of Delaware, with its principal place of

business located at 1 Country View Rd., Malvern, Pennsylvania 19355. Balfour Beatty

Military Housing Management, LLC may be served with process by serving its registered

agent Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company

at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

             15.    Defendant AETC Housing, LP d/b/a Sheppard AFB Homes is a foreign

limited partnership organized under the laws of Delaware, with its principal place of

business at 505 Nehls Boulevard, Sheppard AFB, Texas 76311. AETC Housing, LP d/b/a

Sheppard AFB Homes may be served with process by serving its registered agent

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company at 211

E. 7th Street, Suite 620, Austin, Texas 78701.

             16.    Defendant BBC Military Housing - AETC General Partner, LLC is a foreign

limited liability company organized under the laws of Delaware, with its principal place of

business at 1 Country View Rd., Malvern, Pennsylvania 19355. BBC Military Housing -

AETC General Partner, LLC may be served with process by serving its registered agent




{00534750}                                       7
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 8 of 74




Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company at 211

E. 7th Street, Suite 620, Austin, Texas 78701.

             17.    Defendant BBC AF Management/Development, LLC is a foreign limited

liability company organized under the laws of Delaware, with its principal place of

business at 10 Campus Blvd., Newton Square, Pennsylvania 19073.                      BBC AF

Management/Development, LLC may be served with process by serving its registered

agent Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company

at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

             18.    The Landlord Companies are each joint tortfeasors, agents of the others,

joint venturers, and/or engaged in the joint enterprise of leasing military housing at the

Military Installation(s), as well as the conduct and acts and/or omissions alleged herein.

At all times relevant herein, there has existed a unity of interest and ownership among the

Landlord Companies, their predecessors, agents, parents and/or subsidiaries, such that

any individuality and/or separateness among them has ceased, and each such entity is

the alter ego of each other entity.

             19.    The Landlord Companies are not persons acting under a federal officer.

                                    JURISDICTION AND VENUE

             20.    The Servicemembers reallege the above paragraphs as if fully set forth

herein.




{00534750}                                       8
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 9 of 74




             21.    This Court has federal subject-matter jurisdiction pursuant to 28 U.S.C.

§ 1331 because some of the Servicemembers’ claims arise under laws of the United States,

and the Court therefore has ancillary jurisdiction over all of the state-law claims alleged

herein.

             22.    This Court also has jurisdiction over this proceeding pursuant to federal

enclave subject-matter jurisdiction. Federal enclave jurisdiction is part of the Court’s

federal question jurisdiction under 28 U.S.C. § 1331. See Paul v. United States, 371 U.S.

245, 267 (1963); Arlington Hotel Co. v. Fant, 278 U.S. 439, 455 (1929); Akin v. Ashland

Chem. Co., 156 F.3d 1030, 1034 (10th Cir. 1998); Sparling v. Doyle, No. EP-12-CV-323-

DCG, 2014 WL 2448926, at *3 (W.D. Tex. May 30, 2014).

             23.    The events giving rise to Servicemembers’ lawsuit occurred at the Military

Installation(s). Portions of the Military Installation(s) arguably qualify as a federal enclave

over which the United States government exercises a degree of federal legislative

jurisdiction. See U.S. CONST., art. I, §8, cl. 17; see also Kelly v. Lockheed Martin S’vcs. Group,

25 F. Supp. 2d 1, 3 (D. Puerto Rico 1998). Although the State of Texas retains concurrent

jurisdiction over the Military Installation(s) as well, federal courts have subject-matter

jurisdiction over controversies arising on federal enclaves. 1 But the laws of the State of

Texas with respect to the housing units at issue are valid and enforceable on the enclave

and/or remaining portions of the Military Installation(s).


1
 The laws of the State of Texas with respect to the housing units at issue are valid and enforceable at the
Military Installation(s) at issue in this suit.

{00534750}                                          9
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 10 of 74




             24.     In determining whether a claim arises on a federal enclave, courts have

looked to see where “pertinent events” took place. See Stiefel v. Bechtel Corp., 497 F.

Supp. 2d 1138, 1148 (S.D. Cal. 2007) (citing Snow v. Bechtel Const. Inc., 647 F. Supp. 1514,

1521 (C.D. Ca1.1986)). This complaint makes it facially apparent that the pertinent events

giving rise to the Servicemembers’ claims arise out of their occupancy in housing

properties controlled by the Landlord Companies on the Military Installation(s).

             25.     This Court has supplemental jurisdiction for any state law claims under 28

U.S.C. § 1367.

             26.     This Court has personal jurisdiction over the Landlord Companies because

they have committed the acts complained of herein in this State and in this District.

             27.     The Landlord Companies have significant contacts with the Western District

of Texas such that they are subject to the personal jurisdiction of this Court.

             28.     This Court has personal jurisdiction over the Landlord Companies for the

additional reason that they have engaged in substantial, systematic and continuous

contacts with this State by, inter alia, regularly conducting and soliciting business in this

State and this District, deriving substantial revenue from services provided to persons in

this State and this District.

             29.     Venue in this proceeding is proper before this Court pursuant to 28 U.S.C. §

1391(b)(2) because one or more of the Military Installation(s) where the housing at issue

is located is within the geographical boundaries of the United States District Court for the



{00534750}                                        10
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 11 of 74




Western District of Texas and, as such, a substantial part of the events and/or omissions

giving rise to this claim occurred here.

                                       FACTUAL ALLEGATIONS

                       The MHPI and the History of Privatized Military Housing

             30.     In 1996, Congress established the Military Housing Privatization Initiative

(“MHPI”) through the 1996 Defense Authorization Act to improve the quality of housing

conditions for active-duty military personnel. See Pub. L. 104-106, 110 Stat. 186, 544, 10

U.S.C. § 2871 et seq. (1996). The MHPI provided military service branches with alternative

authorities for construction, renovation and management of military housing for families

and unaccompanied personnel. Under these authorities, the military services can leverage

appropriated housing construction funds and government-owned assets to attract private

capital and private developers so as to improve the quality of life for military members

and their families. This legislation provided a way to maximize use of limited appropriated

funds, land, and existing facilities to encourage private sector investment for the benefit

of U.S. servicemembers.

             31.     Pursuant to the MHPI, the military was encouraged “to stimulate private

sector financing of military housing construction and revitalization projects.” S. Rep. No.

104-112 (1995).

             32.     The MHPI provides the Department of Defense (“DOD”) with twelve

alternative authorities or tools to achieve its purposes, which include the authorization of



{00534750}                                        11
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 12 of 74




direct loans and loan guarantees, differential payments to supplement service members’

housing allowances, investments such as limited partnerships, stock/bond ownership, and

limited liability companies, and the conveyance or lease of military housing units to the

contractor.

             33.     There are about 80 privatized areas encompassing more than 204,000

housing units located on more than 150 installations. The DOD considers these housing

units to be private housing.

             34.     Servicemembers who lease housing on a particular military base are

required to pay the privatized housing company the full amount of their BAH regardless

of the size or condition of the house. Before the MHPI, housing was provided to military

personnel in lieu of the BAH. This change created continuous revenue flow for the life of

the management contract and, at least conceptually, requires little additional funding

from the government.

             35.     The privatized housing companies collect “rent” in the form of BAH

payments directly from the DOD, leaving servicemembers, including the Servicemembers

named as Plaintiffs in this lawsuit, with no control over their BAH and no leverage against

the Landlord Companies when problems arise with their homes.             This disparity in

bargaining power is further exacerbated by the fact that the Landlord Companies have a

direct line of communication with the military and are keenly aware that a single call to

the Servicemembers’ chain of command will likely stifle any complaints about their



{00534750}                                     12
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 13 of 74




housing. Consequently, the Landlord Companies often prey on Servicemembers’ fears of

reprisal even when conditions within the rental homes merit no BAH payment whatsoever.

             36.     Privatizing U.S. military housing was supposed to protect soldiers and their

families. The military knew hazards lurked in its housing, and the Landlord Companies

likewise were aware of the problems when they took over. In 2005, for example, the U.S.

Army released an environmental study showing 75% of its 90,000 homes nationwide did

not meet its own standards of quality or safety. Twenty years after privatization, in 2016,

a DOD Inspector General Report found that poor maintenance and oversight left military

families vulnerable to “pervasive” health and safety hazards.

                                     Rampant Abuses of the MHPI

             37.     Beginning in 2018, Reuters published a series of news articles detailing

substandard living conditions at U.S. military bases around the country, including lead

exposure, vermin infestation, mold and other contaminants. The reports described how

military families encounter high hurdles to resolving disputes in a system that grants

vast power to private landlords who manage base housing across the United States, as

well as a culture of corruption in the privatized military housing industry.

             38.     Examples of such articles are included below:




{00534750}                                         13
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 14 of 74




             39.     In November 2018, the investigative arm of Congress launched an inquiry

into hazards faced by occupants of housing on U.S. military bases and the oversight of

those conditions by the armed services.

             40.     On December 3, 2019, a hearing was held before the United States Senate’s

Armed Services Committee. At the outset of the hearing, Senator Jim Inhofe stated as

follows:

             Almost a year ago, I first heard from military families about the dismal
             conditions they faced. Frankly, if confession is good for the soul, Janet
             Driver called this to my attention from Tinker Air Force Base. And I thought
             this was something that was just unique to Tinker Air Force Base, and then

{00534750}                                       14
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 15 of 74




             I thought no. It is elsewhere in Oklahoma. But then it is also all the way
             around the country. And so that was the background of how this all started.

             We have come to learn that it is a problem nationwide. It is a national crisis
             of proportions we have not seen since the scandal at Walter Reed about a
             decade ago.

See STATEMENT BEFORE SENATE ARMED SERVICES COMMITTEE (emphasis added). 2

             41.     Senator Inhofe further added:

             We continue to hear regularly from the families across the country about
             questionable practices, poor workmanship, and frankly, in some places
             about housing contractors just not caring about the families they are
             supposed to be serving.

             Additionally, as reported in the press, some of these contractors are now
             under investigation for defrauding the Federal Government. I am really
             worried. What else can come out of the woodwork on this? What else don’t
             we know?

                   ....

             Regardless of any potential criminal wrongdoing, we are still receiving
             complaints on a daily basis showing that you are still failing to fix this
             problem.

Id. (emphasis added).

             42.     During the same Senate hearing, Elizabeth A. Field, a Director with the

Government Accountability Office, testified:

             We analyzed over 8 million work order records from all 14 private partners
             and all 79 projects . . . . we found anomalies in the data provided by all 14
             private partners such as duplicate work orders and work orders with
             completion dates prior to when they were submitted.

2
  Inhofe’s statement can be viewed at https://www.inhofe.senate.gov/newsroom/press-releases/icymi-
inhofe-delivers-opening-remarks-at-privatized-military-housing-hearing.


{00534750}                                        15
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 16 of 74




See TESTIMONY BEFORE SENATE ARMED SERVICES COMMITTEE at 14:10-14:20 (emphasis added). 3

             43.     Field then added:

             The problems I detail are significant . . . . because the Department has been
             using these metrics to reward and incentivize the private partners.

See id. (emphasis added).

             44.     Private military housing companies, including the Landlord Companies in

this case, upon information and belief manipulated service and repair records to the

detriment of residents to drive up profits, including “incentive fees,” that could be

collected as part of its contract with the government.

             45.     On February 6, 2019, Senator Elizabeth Warren opened her own

investigation of the MHPI and private military housing landlord companies operating

thereunder. In Senate testimony on February 13, 2019, John Ehle, President of Balfour

Beatty Military Communities, acknowledged Defendants and/or related entities are

responsible for the maintenance of the military housing on applicable bases and

effectively admitted under oath that they have not met their obligations to ensure the

military housing under their charge are safe, clean and habitable. See, e.g., TESTIMONY

BEFORE JOINT SUBCOMMITTEE ON PERSONNEL & READINESS AND MANAGEMENT SUPPORT at 2:21:20-

2:21:26. 4 The leaders of other housing entities operating under the MHPI echoed the


3
    Ms. Fields’ testimony is available at https://www.c-span.org/video/?466935-1/privatized-military-housing.

4
 The hearing testimony is available at https://www.armed-services.senate.gov/hearings/19-02-13-current-
condition-of-the-military-housing-privatization-initiative.

{00534750}                                            16
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 17 of 74




same with respect to their standards and procedures and, as a result, amplified

widespread concern about a culture of systemic abuse that appears to be rampant

throughout the housing companies operating under the MHPI (including the Landlord

Companies named as Defendants herein). See id.

             46.     The Landlord Companies were tasked with providing quality military

housing to U.S. military personnel and their families but, upon information and belief,

have operated duplicitously so as to avoid doing so and thereby decrease costs while

increasing profits at the expense of U.S. soldiers, their families and children, and the

United States taxpayer.

             47.     Senator Warren submitted her written report, dated April 30, 2019, which

contained four conclusions about the various private housing firms operating under the

MHPI, including the Landlord Companies named as Defendants herein: (1) they have set

up a complicated web of subcontractors and subsidiaries that undermines accountability

for substandard conditions in military housing and makes it difficult to track revenues,

profits, and the flow of funds; (2) they have failed to create accessible or centralized

records and protocols to address complaints and reports of problems with military

housing, which makes comprehensive assessment and oversight of their performance

difficult and complicates efforts to improve housing quality; (3) they are making large

profits while taking minimal investment risks; and (4) they are receiving sizeable incentive




{00534750}                                       17
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 18 of 74




fees even when they face substantial quality control challenges.                See REPORT   OF


INVESTIGATION INTO MHPI, Apr. 30, 2019. 5

             48.      Since having ownership of the subject housing units at the Military

Installation(s) transferred to them and being delegated maintenance responsibility for the

same, the Landlord Companies have systematically undermaintained the units, subjecting

the Servicemembers and their families to the above-described atrocious conditions.

             49.      In their dealings with the Servicemembers, but for the admissions and

acknowledgements in their congressional testimony, the Landlord Companies refuse to

acknowledge the severity of the problems and refuse to adequately remedy them, instead

moving families again and again and again to new units they assure the Servicemembers

are just fine.

             50.      As a result, the Servicemembers and their families have fallen ill due to

exposure to the mold and other toxins, lost nearly all their personal possessions (some as

a result of living in multiple units with environmental issues), and paid their full BAH in

exchange for woefully substandard facilities.

                   The Servicemembers and Their Families Have Suffered Tremendously

                                             BANNER FAMILY




5
 Senator Warren’s report is available at
https://www.warren.senate.gov/imo/media/doc/2019.04.30%20Military%20Housing%20Letter%20to%20A
rmed%20Services%20Branch%20Chiefs.pdf.

{00534750}                                        18
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 19 of 74




             51.     James Banner, his wife, Kayla Banner, and their two children moved to

Balfour Beatty-managed on-base housing located at 106 A Jupiter Street, Sheppard AFB,

TX 76306 in July 2018. Shortly after the Banner family moved in, they began to encounter

issues related to sewer blockages resulted in flooding toilets, toxic mold throughout the

house, and insect and rodent infestations.

             52.     The Banner family moved into 106 A Jupiter Street Sheppard AFB, TX 76306

on July 2, 2018. Despite being aware of persistent rodent and insect infestation, mold

infiltration, and plumbing issues at the houses at Sheppard Air Force Base, Balfour Beatty

leased the house to the Banner family without revealing the profound defects and safety

risks associated with the houses. The Banner family relied to their detriment on Balfour

Beatty’s materially false and misleading representations that their houses were safe,

habitable, and adequately repaired. Balfour Beatty continued to mislead the Banner

family by representing that Balfour Beatty was performing adequate repairs when Balfour

Beatty did not. The lack of sufficient repairs required the Banner family to abandon some

of their property such as clothes, sentimental items, and bedroom sets. Balfour Beatty’s

repairs were often merely band-aids that concealed larger problems and failed to remedy

underlying issues.

             53.     Within months of moving into the house, the entire family began suffering

from health effects caused by these poor housing conditions. One of the Banner’s children

experienced extreme asthmatic symptoms. Both James and Kayla Banner experienced



{00534750}                                       19
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 20 of 74




frequent and intense migraines. They were seen by a medical professional after

experiencing the above-listed adverse health effects. In fact, James Banner was medically

discharged from the military as a result of these debilitating migraines. These health

problems continue to this day. Without question, the Banner family would never have

entered into a lease with Balfour Beatty had they known at the start that Balfour Beatty

was leasing to them a house it knew was unsafe.

             54.     Because Balfour Beatty concealed the truth about their housing and then

failed to remediate problems that materially affected physical health and safety, the

Banner family suffered economic damages consisting of their Basic Allowance for

Housing, elevated utility bills, repair bills, medical bills, and personal property damages.

They also suffered profound health issues, potential career setbacks, and mental anguish

and distress worrying about their children, their health, careers, and how to deal with their

contaminated personal property.

                                           CLARKE FAMILY

             55.     Michael Clarke, his wife, Kendra Clarke, and their minor child moved to

Balfour Beatty-managed on-base housing at Fort Bliss in the Aero Vista community

located at 12098 SSG Rivers Ct, El Paso, TX 79908 on July 1, 2015. During the time the

Clarke family lived in that home, they experienced unhealthy and unlivable conditions

including faulty air conditioning, sewer blockage resulting in non-functioning showers

and toilets, multiple HVAC water leaks into different areas within the house, toxic mold,



{00534750}                                      20
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 21 of 74




excessive sand invasion from faulty window and door seals, and contaminated water

resulting from aged pipes and lack of a proper filtration system.

             56.     Throughout their tenancy, the Clarke family was forced to deal with an insect

and rodent problem, various water issues such as rust and sand particles when washing

dishes, doing laundry, or maintaining personal hygiene, and gas leaks. Furthermore,

Balfour Beatty refused to provide financial assistance when the Clarke family was told to

leave the house due to the gas leaks.

             57.     Within months of moving into the house, the entire Clarke family began

suffering from health effects as a result of living in the contaminated house. Kendra Clarke

experienced constant respiratory and pneumonia infections, eventually developing a

4mm mass located in her upper left lung. She was further diagnosed with iron deficiency

anemia and immunoglobulin G deficiency, resulting in her needing iron and

immunoglobulin infusions regularly. Their daughter developed frequent respiratory

infections and strep throat, among other health effects. Michael Clarke experienced

frequent headaches, extreme fatigue, and irritability. All family members were seen by

medical professionals after experiencing the above-listed adverse health effects. These

health problems continue to affect the Clarke family to this day. Without question, the

Clarke family would never have entered into a lease with Balfour Beatty had they known

at the start that Balfour Beatty was leasing to them a house it knew was unsafe.




{00534750}                                         21
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 22 of 74




             58.     Despite being aware of the persistent safety and health hazards at the

houses at Fort Bliss, Balfour Beatty leased the house to the Clarke family without revealing

the profound defects and safety risks associated with the house. The Clarke family relied

to their detriment on Balfour Beatty’s materially false and misleading representations that

their house was safe, habitable, and adequately repaired. Again and again, the Clarke

family notified Balfour Beatty of potentially dangerous conditions at their house, to no

avail. Balfour Beatty continually assured the Clarke family that work was performed and

that the house was safe when Balfour Beatty knew that was not true.

             59.     Because Balfour Beatty concealed the truth about their housing and then

failed to remediate problems that materially affected physical health and safety, the Clarke

family suffered economic damages consisting of their Basic Allowance for Housing,

elevated utility bills, repair bills, medical bills, and personal property damages. They also

suffered profound health issues, potential career setbacks, and mental anguish and

distress worrying about their children, their health, careers, and how to deal with their

contaminated personal property.

                                            DROSOS FAMILY

             60.     Alexander Drosos, his wife, Gloria Drosos, and their two children moved to

Balfour Beatty-managed on-base housing at Fort Bliss located at 9346A Somerville

Avenue, El Paso, TX 79906 on February 23, 2017. The unhealthy and unlivable conditions

they encountered continued to plague them until the day the family left.



{00534750}                                        22
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 23 of 74




             61.     Despite being aware of persistent water intrusion and damage, sewage

backups, insect infestation, mold infiltration, asbestos, and plumbing issues at the houses

at Fort Bliss, Balfour Beatty leased the house to the Drosos family without revealing the

profound defects and safety risks associated with the house. The Drosos family relied to

their detriment on Balfour Beatty’s materially false and misleading representations that

their house was safe, habitable, and adequately repaired.

             62.     After the lease was signed, severe problems within the house started to

arise: faulty air conditioning, sewer backups resulting in flooding and water damage,

multiple HVAC water leaks into different areas of the house, and toxic mold. Additionally,

the Drosos family was forced to deal with an insect problem, various other water leaks,

and burst pipes throughout the house. The most recent burst pipe was a hot water pipe

that ruptured in the concrete foundation in the children’s bedroom in the middle of the

night and woke the children by burning them with scolding hot water. All family members

were also exposed to asbestos; they were told to get checked by a medical professional

and get rid of all of their personal property because it wasn’t safe to keep any items due

to the exposure.

             63.     Throughout their tenancy, Balfour Beatty continued to mislead the Drosos

family by representing that Balfour Beatty was performing adequate repairs when Balfour

Beatty did not. Balfour Beatty’s repairs failed to remedy underlying issues. The lack of

sufficient repairs required the Drosos family to be displaced from their home. Eventually,



{00534750}                                       23
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 24 of 74




the Drosos family was permanently removed from their home with no personal items and

were not provided a safe place to go.

             64.     As a result of the squalid conditions in which the Drosos family was forced

to live, their health suffered as well. Both Alexander and Gloria Drosos experienced hair

loss, tooth loss, and extreme difficulty in breathing. These health problems continue to

this day. However, due to the financial cost of living in the hazardous house, the Drosos

family does not have the means to afford insurance to receive treatment today to improve

their severe symptoms. Without question, the Drosos family would never have entered

into a lease with Balfour Beatty had they known at the start that Balfour Beatty was leasing

to them a house it knew was unsafe.

             65.     Because Balfour Beatty concealed the truth about their housing and then

failed to remediate problems that materially affected physical health and safety, the

Drosos family suffered economic damages consisting of their Basic Allowance for

Housing, elevated utility bills, repair bills, medical bills, and personal property damages.

They also suffered profound health issues, potential career setbacks, and mental anguish

and distress worrying about their children, their health, careers, and how to deal with their

contaminated personal property.

                                             DOZIER FAMILY

             66.     Christopher Dozier, his wife, Rebecca Dozier, and their three adult children,

Jason Vickers, Tucker Dozier, and Caleb Dozier, moved into the Balfour Beatty-managed



{00534750}                                         24
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 25 of 74




property located at 239 Polaris Street, Sheppard AFB, Texas 76311 on July 22, 2017.

During their time in the property, the Dozier family faced severe problems within the

house including: faulty air conditioning, sewer blockage resulting in non-functioning

showers and toilets, multiple HVAC water leaks into four different areas within the house,

and toxic mold in the HVAC ducts, kitchen, and OSB subflooring. Additionally, throughout

their tenancy, the Dozier family was forced to deal with an insect and rodent problem,

lawn issues, and various other water leaks throughout the house, such as a roof leak onto

the kitchen stove.

             67.     Despite knowing about these issues with the houses at Sheppard Air Force

Base, Balfour Beatty leased the house to the Dozier family without revealing the profound

defects and safety risks associated with the house. The Dozier family relied to their

detriment on Balfour Beatty’s materially false and misleading representations that their

house was safe, habitable, and adequately repaired. Balfour Beatty continued to mislead

the Dozier family by representing that Balfour Beatty was performing adequate repairs

when, in fact, Balfour Beatty did not. The lack of sufficient repairs required the Dozier

family to be displaced from the home twice.

             68.     Moreover, health hazards were of a major concern to the family. Jason,

Tucker, and Caleb all experienced headaches, rashes, anxiety, and depression. Both

Christopher and Rebecca Dozier experienced rashes, inconsistent sleep, headaches,

dizziness, memory issues, warts, numbness, joint pain, asthma, and panic attacks. All



{00534750}                                       25
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 26 of 74




family members were seen by a medical professional after experiencing the above-listed

adverse health effects. These health problems continue to this day. Without question, the

Dozier family would never have entered into a lease with Balfour Beatty had they known

at the start that Balfour Beatty was leasing to them a house it knew was unsafe.

             69.     Because Balfour Beatty concealed the truth about their housing and then

failed to remediate problems that materially affected physical health and safety, the

Dozier family suffered economic damages consisting of their Basic Allowance for Housing,

elevated utility bills, repair bills, medical bills, and personal property damage. The Dozier

family will likely continue to suffer health issues associated with exposure to mold and

other airborne toxins at the Balfour Beatty-managed property. Additionally, the Dozier

family suffered mental anguish as a result of Balfour Beatty placing them in an

uninhabitable house that made them sick. The conditions in the home also caused them

to suffer mental distress from living in an unhealthy environment, worrying about their

family’s health, dealing with a landlord that consistently failed to address issues that

materially affected their health and safety, and anxiety over how to escape their house

without disrupting their lives or incurring tremendous costs from moving, personal

property replacement, and off-base housing.

                                           HOUSTON FAMILY

             70.     Jessica Houston and her two minor children moved into the Balfour Beatty-

managed property located at 2137 Chapman Circle, San Antonio, TX 78236 on October



{00534750}                                       26
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 27 of 74




28, 2014. The Houston family experienced a litany of issues with their Balfour Beatty-

managed housing, including faulty air conditioning, multiple HVAC water leaks into

different areas of the house, rodents infesting the kitchen, closets, and attic, and toxic

mold throughout the home. Throughout their tenancy, the Houston family was forced to

deal with sheetrock and structural damage resulting from water leaks throughout the

house.

             71.     Despite being aware of these issues at the houses at Lackland Air Force Base,

Balfour Beatty leased the house to the Houston family without revealing the profound

defects and safety risks associated with the house. Jessica Houston and her family relied

to their detriment on Balfour Beatty’s materially false and misleading representations that

the house was safe, habitable, and adequately repaired.

             72.     Throughout their tenancy, Balfour Beatty continued to mislead the Houston

family by representing that Balfour Beatty was performing adequate repairs when Balfour

Beatty did not, or they refused to make repairs claiming they were only “cosmetic issues.”

Again and again, Ms. Houston notified Balfour Beatty of potentially dangerous conditions

at the house, to no avail.

             73.     The lack of sufficient repairs required the Houston family to be displaced

from the home twice. Balfour Beatty’s repairs were often merely band-aids that concealed

larger problems and failed to remedy underlying issues. Furthermore, during the move-

out process from the hazardous home, the Houston family applied for a home that



{00534750}                                         27
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 28 of 74




required verification of the previous landlord. However, the proper paperwork was never

sent, forcing the family to forfeit their application for a safe rental.

             74.     As a result of the living conditions described above, both of Ms. Houston’s

minor children experienced migraines, increased issues with allergies, fatigue, nausea,

vomiting, and bloody noses. Jessica Houston experienced increased issues with allergies,

difficulty breathing, and extreme fatigue. All family members were seen by a medical

professional after experiencing the above-listed adverse health effects. These health

problems continue to this day. Without question, the Houston family would never have

entered into a lease with Balfour Beatty had they known at the start that Balfour Beatty

was leasing to them a house it knew was unsafe.

             75.     Because Balfour Beatty concealed the truth about their housing and then

failed to remediate problems that materially affected physical health and safety, the

Houston family suffered economic damages consisting of their Basic Allowance for

Housing, elevated utility bills, repair bills, medical bills, and personal property damages.

They also suffered profound health issues, potential career setbacks, and mental anguish

and distress worrying about her children, their health, careers, and how to deal with their

contaminated personal property.




                                             KEEVER FAMILY




{00534750}                                        28
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 29 of 74




             76.     Chad Keever, his wife, Margaret Wilder-Keever, and their minor child moved

into 823-1 Vosler Loop, JBSA Lackland, Texas 78236 on April 1, 2016, and moved from

that house to 2565 Erwin Circle, JBSA Lackland, TX 78236 on September 1, 2017. They

were subsequently displaced from the Erwin Circle home for several months and then

were moved to 2240 Raymond Losano, JBSA Lackland, Texas 78236.

             77.     Despite being aware of persistent water intrusion and damage, rodent and

insect infestation, mold infiltration, damaged structure, and plumbing issues at the houses

at Lackland Air Force Base, Balfour Beatty leased the homes to the Keever family without

revealing the profound defects and safety risks associated with the houses. The Keever

family relied to their detriment on Balfour Beatty’s materially false and misleading

representations that their houses were safe, habitable, and adequately repaired.

             78.     Then, after the lease was signed, severe problems within both houses

started to arise: faulty housing structure from years of unattended damage, multiple

HVAC water leaks into different areas of the houses, and toxic mold. Throughout their

tenancy, the Keever family was forced to deal with an insect and rodent problem and

various other water damage throughout all three houses.

             79.     Throughout their tenancy, Balfour Beatty continued to mislead the Keever

family by representing that Balfour Beatty was performing adequate repairs when Balfour

Beatty did not. The lack of sufficient repairs required the Keever family to get rid of

personal property rendered damaged or unusable from the problems within their home.



{00534750}                                        29
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 30 of 74




Balfour Beatty’s repairs were often merely band-aids that concealed larger problems and

failed to remedy underlying issues.

             80.     As a result of Balfour Beatty’s neglect, the Keever family’s health suffered

due to living in the contaminated houses.                Margaret Wilder-Keever experienced

symptoms of runny nose, congestion, itchy and burning throat, asthma, itchy eyes, fatigue,

headaches, sleeplessness, stress, anxiety, difficulty breathing, inflamed sinuses, and itchy

ears. A.W.K. experienced runny nose, itchy eyes, congestion, and constant sneezing. Both

Margaret and A.W.K. were seen by a medical professional after experiencing the above-

listed adverse health effects. These health problems continue to this day. Further, the

excessive stress and fatigue Mr. Keever experienced caused a lack of focus on his job

duties and responsibilities, which affected additional job opportunities and promotions.

Without question, the Keever family would never have entered into a lease with Balfour

Beatty had they known at the start that Balfour Beatty was leasing to them a house it knew

was unsafe.

             81.     Because Balfour Beatty concealed the truth about their housing and then

failed to remediate problems that materially affected physical health and safety, the

Keever family suffered economic damages consisting of their Basic Allowance for Housing,

elevated utility bills, repair bills, medical bills, and personal property damages. They also

suffered profound health issues, potential career setbacks, and mental anguish and




{00534750}                                        30
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 31 of 74




distress worrying about their child, their health, careers, and how to deal with their

contaminated personal property.

                                              KINNEY FAMILY

             82.     Parker Kinney, his wife, Shelbey Kinney, and their child moved into 3590 Salgado

Circle, El Paso, TX 79904 at Fort Bliss on June 28, 2019. Despite being aware of persistent water

intrusion and damage, mold infiltration, lead paint, and structural issues in the houses at Fort Bliss,

Balfour Beatty leased the house to the Kinney family without revealing the profound defects and

safety risks associated with the house. The Kinney family relied to their detriment on Balfour

Beatty’s materially false and misleading representations that their house was safe, habitable, and

adequately repaired.

             83.     Then, after the lease was signed, severe problems within the house started

to arise. Throughout their tenancy, the Kinney family has been forced to deal with

structural issues and various water leaks throughout the house that resulted in water

damage. Additionally, the Kinney family believes they are being exposed to lead paint in

the house. Balfour Beatty continued to mislead the Kinney family by representing that

Balfour Beatty was performing adequate repairs when Balfour Beatty did not. The lack of

sufficient repairs required the Kinney family to render some of their personal property

damaged or unusable from the problems within the home. Balfour Beatty’s repairs were

often merely band-aids that concealed larger problems and failed to remedy underlying

issues. Again and again, the Kinney family notified Balfour Beatty of potentially dangerous

conditions at their house, to no avail. Balfour Beatty continually assured the Kinney family


{00534750}                                          31
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 32 of 74




that work was performed and that the house was safe when Balfour Beatty knew that was

not true.

             84.     Balfour Beatty’s neglect also gave rise to a more serious problem: the Kinney

family’s health suffered as a result of living in the contaminated house. Shelby Kinney has

experienced worsened allergies, and constant sinus infections resulting in surgery to help

alleviate the sinus issues. Their son is consistently sick with fevers and fatigue. Both Shelby

and their son were seen by a medical professional after experiencing the above-listed

adverse health effects. These health problems continue to this day. Without question, the

Kinney family would never have entered into a lease with Balfour Beatty had they known

at the start that Balfour Beatty was leasing to them a house it knew was unsafe.

             85.     As a result of the conditions in their home, the Kinney family has sustained

economic damages consisting of their Basic Allowance for Housing, repair bills, medical

bills, and damage to personal property. They will continue to incur medical bills in the

future as the medical conditions caused by the Balfour Beatty-managed housing continue

to plague the family. Additionally, the family suffered mental anguish as a result of Balfour

Beatty placing them in an uninhabitable house that made them sick, concerns of their

family’s safety, and anxiety over how to escape their house without disrupting their lives

or incurring tremendous costs from moving, personal property replacement, and off-base

housing.




{00534750}                                         32
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 33 of 74




                                           NORTHUP FAMILY

             86.     Gilbert Northup, his wife, Zakiyah Northup, and their two children moved

into 2138 Blake Road, San Antonio, TX 78236 at Lackland Air Force Base on November 7,

2019. Despite being aware of persistent water intrusion and damage, insect infestation,

mold infiltration, and plumbing issues at the houses at Lackland Air Force Base, Balfour

Beatty leased the house to the Northup family without revealing the profound defects

and safety risks associated with the house. The Northup family relied to their detriment

on Balfour Beatty’s materially false and misleading representations that their house was

safe, habitable, and adequately repaired.

             87.     Then, after the lease was signed, severe problems within the house started

to arise: sewer blockages caused foul odors in the home and water damage led to growth

of toxic mold throughout the house. Throughout their tenancy, the Northup family was

forced to deal with an insect problem and standing water from water leaks throughout

the house resulting in wet carpet and warped structures.

             88.     Again and again, the Northup family notified Balfour Beatty of potentially

dangerous conditions at their house, to no avail. Balfour Beatty continued to mislead the

Northup family by representing that Balfour Beatty was performing adequate repairs

when Balfour Beatty did not. The lack of sufficient repairs required the Northup family to

be displaced from their home for over a month. Balfour Beatty’s repairs were often merely

band-aids that concealed larger problems and failed to remedy underlying issues.



{00534750}                                        33
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 34 of 74




             89.     Balfour Beatty’s neglect also gave rise to the more serious problem of the

Northup family’s declining health as a result of living in the contaminated house. Zakiyah

and her daughter both experienced respiratory complications. Their infant child

experienced breathing problems and rashes. All family members were seen by a medical

professional after experiencing the above-listed adverse health effects. These health

problems continue to this day. Without question, the Northup family would never have

entered into a lease with Balfour Beatty had they known at the start that Balfour Beatty

was leasing to them a house it knew was unsafe.

             90.     Because Balfour Beatty concealed the truth about their housing and then

failed to remediate problems that materially affected physical health and safety, the

Northup family suffered economic damages consisting of their Basic Allowance for

Housing, elevated utility bills, repair bills, medical bills, and personal property damages.

They also suffered profound health issues, potential career setbacks, and mental anguish

and distress worrying about their children, their health, careers, and how to deal with their

contaminated personal property.

                                           ROELLCHEN FAMILY

             91.     Staff Sergeant Jonn Roellchen, his wife, Roxanne Roellchen, and their five

minor children moved into 805 Clay Loop, San Antonio, Texas 78227 at Lackland Air Force

Base on June 17, 2019.




{00534750}                                        34
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 35 of 74




             92.     Despite being aware of the existence of persistent water intrusion and

damage, mold and inspect infestation, and plumbing, electrical, and HVAC failures at the

houses at Lackland Air Force Base, Balfour Beatty leased a house to the Roellchen family

without revealing the profound defects and safety risks associated with the house. The

Roellchen family relied to their detriment on Balfour Beatty’s materially false and

misleading representations that their house was safe, habitable, and properly repaired.

             93.     Immediately upon moving into the 805 Clay Loop house, the Roellchen

family noticed a severe cockroach infestation and black mold in kitchen and master

bathroom cabinets.           The infestation was so bad that Roxanne Roellchen noticed a

cockroach crawling on her special-needs son’s feeding tube. The family immediately

notified Balfour Beatty of these issues and were forced to bounce around between

temporary housing (which was also infested with insects) and hotel rooms before being

moved into another Balfour Beatty home at 2530 Warner Circle in August 2019. The

Warner Circle house was also plagued by roach and other insect infestation and mold. In

June 2020, after a year of squeezing their family of seven into a three-bedroom home,

Balfour Beatty offered the Roellchen family a five-bedroom, one-story home to

accommodate the family’s special needs children. On June 19, 2020, the Roellchens

moved into 2102 Mathies Court. Unsurprisingly, the Mathies Court house is also plagued

with horrendous insect and rodent infestation issues and mold in the mechanical closet

and HVAC system.



{00534750}                                      35
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 36 of 74




             94.     After the various leases were signed, Balfour Beatty continued to mislead

the Roellchen family by representing that Balfour Beatty was performing adequate repairs

when Balfour Beatty did not. Rather, Balfour Beatty’s repairs often failed to remedy

underlying issues.         Again and again, the Roellchen family notified Balfour Beatty of

potentially dangerous conditions at their house, to no avail. Balfour Beatty continually

assured the Roellchen family that work was performed and that the house was safe, when

Balfour Beatty knew that was not true.

             95.     The Roellchen family continues to suffer in an actively dangerous

environment that is negatively impacting their health.                     In fact, the Roellchen family’s

situation is dire enough that they were featured in the Reuters Special Report “Ambused

at Home” 6 and the associated CBS News video 7 in November of 2019.

             96.     Without question, the Roellchen family would never have entered into a

lease with Balfour Beatty had they known at the start that Balfour Beatty was leasing to

them a house it knew was unsafe.

             97.     Because Balfour Beatty concealed the truth about their housing, and then

failed to remediate problems that materially affected physical health and safety, the

Roellchen family suffered economic damages consisting of their Basic Allowance for

Housing, elevated utility bills, repair bills, medical bills, and damage to personal property.


6
  Reuters Investigates, Ambushed at Home, available at https://www.reuters.com/investigates/special-report/usa-
military-lackland/.
7
  Available at
https://www.cbs.com/shows/cbs_this_morning/video/dKcK0R_WMwVyKYVL22sKs_ahEz2X8d7I/military-
housing-company-falsified-records-as-families-lived-in-terrible-conditions-former-employee/.

{00534750}                                             36
                   Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 37 of 74




Additionally, the Roellchen family have suffered mental anguish damages as a result of

Balfour Beatty placing them in an uninhabitable house that made them and their children

sick.

                                            STRAIGHT FAMILY

             98.     Staff Sergeant Cody Straight, his wife, Angela Straight, and their two adult

children, Kentreyal Carraway and J’Marion McKnight, moved into 13285 Wendover Street,

Unit A, El Paso, TX 79908 at Fort Bliss in the Rio Bravo Community on October 2, 2015.

Despite being aware of persistent water intrusion and damage, insect infestation, mold

infiltration, and plumbing issues at the houses at Fort Bliss in the Rio Bravo Community,

Balfour Beatty leased the house to the Straight family without revealing the profound

defects and safety risks associated with the house. The Straight family relied to their

detriment on Balfour Beatty’s materially false and misleading representations that their

house was safe, habitable, and adequately repaired.

             99.     After moving in, the Straight family began to experience issues including

sewer blockage resulting in non-functioning showers and sinks, multiple HVAC water

leaks into different areas of the house, and toxic mold in the HVAC ducts, kitchen, laundry

room, and bathroom. Throughout their tenancy, the Straight family was forced to deal

with an insect problem, the HVAC system not properly filtering carbon dioxide, water leaks

throughout the house, and sewage back ups.




{00534750}                                        37
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 38 of 74




             100.   Balfour Beatty continued to mislead the Straight family by representing that

Balfour Beatty was performing adequate repairs when Balfour Beatty did not. Again and

again, the Straight family notified Balfour Beatty of potentially dangerous conditions at

their house, to no avail. Balfour Beatty continually assured the Straight family that work

was performed and that the house was safe when Balfour Beatty knew that was not true.

The lack of sufficient repairs required the Straight family to be displaced from their home

for over 5 months, at which time they were forced to move their family into hotel rooms.

They were also forced to abandon personal property due to the conditions in the home.

             101.   As a result of the squalid conditions in which the Straight family was forced

to live, the entire family began suffering from adverse health effects. Angela Straight

experienced symptoms of rhinitis, sinus infections, urticaria, nasal turbinate, inflammation,

inner ear pressure and had to receive allergy shots weekly for five (5) years. J’Marion

McKnight experienced extreme asthma and hives. Both Cody and Kentreyal also

experienced severe allergies and ashthma. All family members were seen by a medical

professional after experiencing the above-listed adverse health effects. All of the family

members were hospitalized and sent to specialists about the symptoms they experienced.

These health problems continue to this day. Without question, the Straight family would

never have entered into a lease with Balfour Beatty had they known at the start that

Balfour Beatty was leasing to them a house it knew was unsafe.




{00534750}                                        38
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 39 of 74




             102.   Trying to protect his family and ensure their safety, Cody Straight had to

miss work to meet maintenance teams. He was informed that unless he solved his

problems and ceased missing work, he would not be promoted.

             103.   Because Balfour Beatty concealed the truth about their housing and then

failed to remediate problems that materially affected physical health and safety, the

Straight family suffered economic damages consisting of their Basic Allowance for

Housing, elevated utility bills, repair bills, medical bills, and personal property damages.

They also suffered profound health issues, potential career setbacks, and mental anguish

and distress worrying about their children, their health, careers, and how to deal with their

contaminated personal property.

                                         THE COMMON THEME

             104.   With respect to all of these families, on the day each family first saw and

leased their respective house from Balfour Beatty, Balfour Beatty’s representatives told

the families that the house being leased to them was safe for them to occupy and had no

unresolved issues, and each of the families believed this to be true.                    These

communications occurred at the Balfour Beatty housing office on the various Military

Installations, including Fort Bliss, Sheppard Air Force Base, and Lackland Air Force

Base. Thereafter, throughout their time in the houses, whenever a family would call in,

email in, or otherwise submit a work order, Balfour Beatty’s representatives, as well as the

maintenance personnel, would tell the families – either at the house or at the housing



{00534750}                                       39
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 40 of 74




office – that all work necessary to resolve the issue had been performed. These

representations were demonstrably false, as the issues complained of continued to persist

throughout each family’s occupancy of the house leased to them, and as further

investigation has revealed that the houses had long-standing maintenance issues. The

names, dates, and issues that are the subject of the false representations are documented

in the work order history maintained by the Landlord Companies.

     The Underlying Contracts, Military Services’ Standards, and Servicemember Leases

             105.   Congress designed the MHPI to “substantially upgrade military housing on

an accelerated basis” through the utilization of new “authorities” that permit the military

to offer certain cost-saving and money earning benefits to private entities in return for

their provision of housing and related services to military personnel. See 141 Cong. Rec.

S18853 (noting the MHPI provides “new authorities for the provision of new housing,

repaired housing, [and] restored housing for our military personnel.”).

             106.   According to the website for the Office of the Assistant Secretary of Defense

for Sustainment, Congress established the MHPI “as a tool to help the military improve

the quality of life for its servicemembers by improving the condition of their housing.” 8

             107.   After the MHPI was enacted into law, the United States of America—to

accomplish its admirable goals related to the improvement and management of military

housing—entered into a ground lease and various other contracts (the “Underlying


8
 See Office of the Assistant Secretary of Defense for Sustainment, Facilities Management–Military Housing
Privatization Initiative, available at https://www.acq.osd.mil/eie/FIM/Housing/Housing_index.html.

{00534750}                                         40
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 41 of 74




Contracts”) binding the Landlord Companies for the design, development, management,

operation, maintenance, renovation and rehabilitation of housing units for military

personnel and their families at the Military Installation(s). 9

             108.   Accordingly, military personnel such as the Servicemember Plaintiffs in this

lawsuit were intended beneficiaries of the MHPI and the Underlying Contracts which

served as the primary vehicle for implementation of the MHPI. The MHPI and the

Underlying Contracts were created for the express purpose of improving military housing

for military personnel and their families including the Servicemember Plaintiffs in this

lawsuit.

             109.   As a result of the Underlying Contracts binding the lessee signatories and

their sublessees, assignees, transferees, successors and/or their duly authorized

representatives and the like, the Landlord Companies placed themselves in such a

relationship with the Servicemembers that the law imposes an obligation upon the

Landlord Companies to act in such a way that the Servicemember Plaintiffs in this lawsuit

would not be injured as a result of leasing the privatized housing units.

             110.   The Underlying Contracts require compliance with applicable state laws. As

revealed by congressional testimony in December of 2019 by Elizabeth A. Field, a Director

with the Government Accountability Office, the Landlord Companies must “comply with




9
 The Underlying Contracts bind the lessee signatories and also their sublessees, assignees, transferees,
successors and/or their duly authorized representatives and the like.

{00534750}                                        41
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 42 of 74




all federal, state, and local environmental health and safety codes. . . . [T]hat requirement

is in all of the contracts.” 10

             111.   Moreover, the Underlying Contracts, upon information and belief, require

management and maintenance of the military housing consistent with the standards of a

market rate residential rental development in the surrounding area. This is to include

maintenance and repair in accordance with military, federal, state and local codes to

ensure all of the houses are at all times maintained in a reasonably acceptable fashion.

             112.   In addition, all new construction and major renovations at military housing

projects must be completed in accordance with local building codes and standards.

             113.   And the military services have adopted their own standards applying to the

condition and maintenance of privatized housing. Compliance with the standards is

generally mandatory.

             114.   For example, Army Pamphlet 420-1-1 identifies standards intended to

maintain housing to prevent its deterioration including, without limitation, as follows:

roofing is required to be weather-tight and free of corrosion and abnormal deterioration

of individual components, and replacement is required for missing pieces to preserve the

original whole condition of the roof system; items which pierce the roofing must function

as originally designed; flashing must prevent leaks as originally intended; interior walls



10
   See Transcript of December 3, 2019 Hearing Before the Committee on Armed Services of the United
States Senate, available at https://www.armed-services.senate.gov/imo/media/doc/19-77_12-03-19.pdf, at
p. 89:7-10.

{00534750}                                       42
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 43 of 74




must be free of damage, deterioration, cracks or defective materials; subflooring and

related structural members must be safe and usable; deteriorated subflooring must be

repaired or replaced to retain the original condition of the floor; and interior trim must be

smooth and free of chipped and peeling paint. 11

             115.   Similarly, pursuant to the Air Force Guidance Memorandum AFI32-6001,

maintenance and repair must be performed according to accepted engineering practices

and repairs to defective, broken, damaged or malfunctioning conditions must be

performed timely and adequately, including without limitation interior painting; minor

floor and wall repairs; restoring ceiling and wall finishes; electrical and plumbing fixture

repairs; restoration or replacement of flooring and roofing systems as needed; repair of

exterior walls and structures; repair of interior partitions; repair of electrical, plumbing,

heating ventilations and air conditioning; and replacing failed or unserviceable materials,

systems or components. 12 Under the U.S. Air Force Family Housing Guide for Planning,

Programming, Design and Construction, lead-based paint must be abated and indoor air

pollutants such as mold, asbestos and harmful allergens must be eliminated. 13

             116.   Moreover, the Underlying Contracts, upon information and belief, require

the Landlord Companies to manage lead-based paint in accordance with standards set



11
   See ARMY PAMPHLET 420-1-1, pp. 49-51, available at https://armypubs.army.mil/epubs/DR_pubs/
DR_a/pdf/web/PAM%20420-1-1.pdf.
12
   See AIR FORCE GUIDANCE MEMORANDUM AFI32-6001, pp. 57-58, available at
https://www.wbdg.org/FFC/AF/AFI/afi_32_6001.pdf.
13
   See U.S. AIR FORCE FAMILY HOUSING GUIDE FOR PLANNING, PROGRAMMING, DESIGN AND CONSTRUCTION, pp. 211-
14, available at https://www.wbdg.org/FFC/AF/AFDG/familyhousing.pdf.

{00534750}                                        43
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 44 of 74




by the military services, and an environmental baseline survey must be prepared before

any real property can be sold, leased, transferred or acquired so as to establish a baseline

of the environmental condition of the housing and serve as a basis for identifying areas

that may be contaminated. The survey, upon information and belief, includes a lead-

based paint survey indicating the presence of lead-based paint in the housing units

constructed prior to 1978, and in some instances in the soil surrounding the units which

exceeds regulations set by the Environmental Protection Agency (“EPA”). Pursuant to EPA

regulations, a soil-lead hazard is present on residential property when concentrations in

the soil exceed 400 parts per million in high contact areas for children or 1,200 parts per

million of bare soil in the rest of the yard. And, according to the baseline survey, lead-

based paint exists throughout the housing units including without limitation door frames,

window sills, window jambs, and baseboards. Accordingly, the Landlord Companies

possessed records and information, upon information and belief, including the

aforementioned environmental survey which identified concerning lead concentrations in

the soil surrounding the housing units as well as in the lead-based paint present in the

housing units, but did not disclose such information to all tenants as required and have

failed to remedy the conditions, thereby exposing the Servicemembers and their families

thereto.

             117.   Upon information and belief, the Landlord Companies knew about the

unacceptable conditions in the housing when they agreed in the Underlying Contracts to



{00534750}                                   44
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 45 of 74




manage the housing and ensure it was made habitable and acceptable for military

members and their families to live in the houses. Moreover, upon information and belief,

the Landlord Companies agreed they would not permit occupancy or use of any buildings,

including those leased by the Servicemembers, without complying with all applicable

federal, state, and local laws and regulations pertaining to lead-based paint and lead

based paint hazards.

             118.   The Landlord Companies require Servicemembers to enter into a lease

agreement. Under the terms of the lease, Servicemembers’ rent is the full BAH, which is

deposited directly into the Landlord Companies’ accounts. Despite the deplorable

conditions described herein, there is no ability for Servicemembers to negotiate the price

of the housing.

             119.   For a Servicemember moving to a new base upon receiving orders to do so,

the main priority is to start the new assignment as expeditiously as possible. This is

particularly challenging for servicemembers who serve as part of high operations-tempo

units vital to national security or those who need to quickly integrate into pre-deployment

training. And for servicemembers relocating across the country or from overseas, there is

often little or no time to meaningfully review housing options at the new duty station

before arriving on base.

             120.   To this point, Senator Tim Kaine remarked on December 3, 2019, during the

hearing before the United States Senate’s Armed Services Committee:



{00534750}                                      45
                 Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 46 of 74




             But they treat military tenants like they are captives, like it is a captive
             audience. People who move from across the country to a place where they
             do not know anyone, where they do not know anything about the rental
             market, where they are trying to find new schools and get accustomed to
             everything else – there is a natural tendency to want to live on base. And
             the occupancy rates will be high because of that tendency. And so these
             companies who would compete hard and try to produce a high quality
             product in another business unit of the identical company treat these folks
             as if they are captives and that they do not have to treat them in the same
             way that they would treat private tenants. And I find that outrageous.

See STATEMENT BEFORE SENATE ARMED SERVICES COMMITTEE (emphasis added).

             121.   The lease is made subject to the laws of the State of Texas, and the Landlord

Companies provide Servicemembers with resident guide(s) incorporated into the lease

which upon information and belief convey rules and regulations subject to the laws of the

State of Texas.

             122.   The Landlord Companies have, upon information and belief, received

thousands of complaints and repair requests, including those from the Servicemembers

named as Plaintiffs herein, evidencing serious defects which exist throughout the housing

units. The Landlord Companies had actual notice of the unfit and uninhabitable state of

leased premises but failed to adequately make repairs.

             123.   Instead, upon information and belief, the Landlord Companies made

representations to Servicemembers in connection with the lease, including that the

houses were structurally sound, had no potential health or safety hazards to residents,

and were compatible with contemporary standards of livability. Moreover, upon

information and belief, the Landlord Companies advertised that current renovations are

{00534750}                                        46
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 47 of 74




compliant with current housing and building codes. Specifically, the Landlord Companies

advertised to the Servicemembers that: “Sheppard Family Housing offers the quality living

your family deserves…” and “Sheppard Family Housing is managed by Balfour Beatty

Companies, a national real estate services leader that has been providing Service

Members and their families with expertly designed homes, fully developed communities,

and exceptional management services, for over 40 years.” 14 Additionally, the Landlord

Companies represented via the community website that the community had been

“[u]ndergoing renovations since 2007,”which led the Hill family to believe that they were

renting a recently renovated home that was safe for their family and not harmful to their

health. 15

             124.   Nevertheless, the fact remains that the Servicemembers’ experiences run

overwhelmingly contrary to the Landlord Companies’ false representations.

                                       CAUSES OF ACTION

             125.   The Servicemembers reallege and incorporate by reference the foregoing

paragraphs as though fully stated herein.




14
   Sheppard Family Housing website as of December 3, 2016,
https://web.archive.org/web/20161203004544/http://www.Sheppardfamilyhousing.com/.
15
   Sheppard Family Housing website as of November 6, 2018,
https://web.archive.org/web/20181106221713/http://www.Sheppardfamilyhousing.com/find-a-
home/features-amenities/housing-amenities.

{00534750}                                     47
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 48 of 74




                                    Count 1 – Breach of Contract

             126.   The Servicemembers assert claims against the Landlord Companies for

breach of the particular lease agreement (“Lease”) to which the Landlord Companies and

each of the Servicemembers are parties.

             127.   Pursuant to Texas law, implicit in the Lease and/or as expressly represented

therein is the warranty that the Landlord Companies were leasing houses to

Servicemembers which were fit for human habitation and not replete with deplorable

living conditions (including, without limitation, leaking pipes; seeping sewage; excessive

moisture; repulsive rodent and insect infestations; and systemically-poor maintenance)

and appalling defects (including, without limitation, the presence of structurally-deficient

flooring and walls; faulty insulation; pervasive mold and other toxins; inescapable

contamination due to the presence of asbestos and lead-based paint; deficient electrical,

plumbing and HVAC systems; and other unacceptable departures from applicable

building and housing codes).

             128.   To date, the Landlord Companies have failed to comply with the material

terms of each Lease by failing to ensure the houses were fit for human habitation and by

failing to diligently repair and remedy the conditions affecting habitation at the premises

as set forth above in more detail. As such, the Landlord Companies have materially

breached their leases with Servicemembers, causing them to suffer actual damages.




{00534750}                                       48
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 49 of 74




             129.     Because of the Landlord Companies’ breaches, the Servicemembers seek to

recover from the Landlord Companies, jointly and severally, all actual damages, economic

damages incurred in the past, economic damages to be incurred in the future, and

attorneys’ fees and costs pursuant to section 38.001 of the Texas Civil Practice and

Remedies Code.

                                   Count 2 – Deceptive Trade Practices

             130.     Pleading further, and in the alternative to the extent necessary, the

Servicemembers are consumers as defined by the DTPA, as they sought to acquire goods

and services by lease — namely a habitable, properly-maintained residence from the

Landlord Companies. The Landlord Companies are proper defendants under the DTPA.

             131.     The Landlord Companies, in the course of leasing residences to the

Servicemembers, violated the DTPA in multiple respects, including without limitation: (i)

breaching the implied warranty of habitability; 16 (ii) engaging in an unconscionable course

of action; and (iii) using false, misleading, and deceptive practices, including:

                    a. causing confusion or misunderstanding about affiliation, connection, or
                       association with, or certification by, another;

                    b. causing confusion or misunderstanding as to the source, sponsorship,
                       approval, or certification of goods or services;

                    c. representing that goods or services have sponsorship, approval,
                       characteristics, ingredients, uses, benefits, or quantities which they do not


16
  The Texas Supreme Court has recognized that, in a residential lease, the landlord impliedly warrants that
the property is habitable and fit for human living as of the beginning of the lease and that such condition
will remain in effect throughout the lease. Kamarath v. Bennett, 568 S.W.2d 658, 660-61 (Tex. 1978).

{00534750}                                           49
                 Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 50 of 74




                         have or that a person has a sponsorship, approval, status, affiliation, or
                         connection which he does not;

                    d. representing that goods or services are of a particular standard, quality, or
                       grade, or that goods are of a particular style or model, if they are of another;

                    e. representing that an agreement confers or involves rights, remedies, or
                       obligations which it does not have or involve, or which are prohibited by
                       law;

                    f. knowingly making false or misleading statements of fact concerning the
                       need for parts, replacement, or repair service;

                    g. representing that a guarantee or warranty confers or involves rights or
                       remedies which it does not have or involve;

                    h. representing that work or services have been performed on, or parts
                       replaced in, goods when the work or services were not performed or the
                       parts replaced; and

                    i.   failing to disclose information concerning goods or services which was
                         known at the time of the transaction if such failure to disclose such
                         information was intended to induce the consumer into a transaction into
                         which the consumer would not have entered had the information been
                         disclosed. 17

             132.        Specifically, the Landlord Companies, by virtue of their course of

administering, leasing, building, and repairing the housing units at issue, were uniquely

aware of the condition of the houses, including without limitation the existence of mold,

asbestos, rodent and/or insect infestations, and the electrical, plumbing, and HVAC issues

associated with the housing units they manage. Nevertheless, the Landlord Companies

knowingly and intentionally leased houses to Servicemembers, necessarily and as a matter



17
     See TEX. BUS. & COM. CODE §§ 17.46(b)(2), (3), (5), (7), (12), (13), (20), (22), (24).

{00534750}                                                   50
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 51 of 74




of fact representing to Servicemembers that the houses were habitable and that

appropriate repair and remedy work had been undertaken in the past and would be

undertaken in the future.

             133.   The Landlord Companies’ knowing and intentional representations to

Servicemembers were materially false and misleading. Servicemembers relied to their

detriment on the representations of the Landlord Companies in entering into the leases.

However, the Servicemembers have discovered the houses were uninhabitable and not

safe for human occupancy and have suffered medical issues as a result of occupying the

houses. The Servicemembers have further discovered the Landlord Companies misled

them into believing the houses had been properly maintained, and that the repair and

remedy work Servicemembers requested during their tenancy was undertaken by

qualified professionals and performed in a good and workmanlike manner so as to fully

remedy the complained-of issues. Had Servicemembers had an opportunity to properly

inspect the houses leased to them, and had the Landlord Companies disclosed the true

nature of the damage to the houses, none of the Servicemembers would have entered

into the respective leases.

             134.   The Landlord Companies also misrepresented and caused confusion about

the source, sponsorship, approval, and/or certification of goods or services. One way the

Landlord Companies did this was through knowingly and intentionally misleading

Servicemembers into believing, through their email signature lines, that their own



{00534750}                                     51
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 52 of 74




employees are part of the Department of Defense or otherwise overtly affiliated with

and/or acting under the immediate direction of the military.

             135.   In reality, each of the houses leased to the Servicemembers suffers from

such extreme deterioration and mold-related damage and infestation, such that the

houses are not safe for human habitation. Mold pervades and grows in the houses. The

moisture content of walls contributes to the ever-present moldy conditions, and without

repair will only continue to get worse. HVAC systems leak as well and flood the houses.

Rodents and insects pervade the walls and, in many cases, the living spaces. In short, the

Landlord Companies knowingly and intentionally leased Servicemembers’ houses which

were uninhabitable from the inception of the lease and the Landlord Companies

subsequently refused to perform reasonable repairs to address the issues and make the

houses fit for human habitation.

             136.   Moreover, the Landlord Companies have utilized their relationship with the

military, Servicemembers’ status within the military, Servicemembers’ relatively weaker

economic position, the availability (or sometimes lack thereof) of military benefits

associated with moving, and the good schools associated with living on military bases to

effectively hold Servicemembers hostage in their leases until they received orders

stationing them elsewhere. Meanwhile, the Landlord Companies obtained the full amount

of Servicemembers’ BAH directly from the federal government, giving Servicemembers




{00534750}                                       52
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 53 of 74




no discount for the size, quality, or condition of their house, nor for the substandard and

deceptive performance of periodic and requested maintenance.

             137.   The Landlord Companies’ above-described knowing and intentional

conduct in subjecting the Servicemembers to uninhabitable living conditions has been

and remains a producing cause of economic damages, including without limitation, loss

of base housing allowance, damage to personal property, repair bills, excessive utility bills,

medical bills, and future medical bills. Moreover, each of the Servicemembers and their

family members have suffered mental anguish damages as a result of the Landlord

Companies’ conduct in knowingly and intentionally placing them in uninhabitable

housing units, with such mental anguish many times manifesting itself in physical

symptoms associated with the conditions in which the Servicemembers were forced to

live. The Servicemembers have also suffered mental anguish through concerns about their

family members’ wellbeing (as well as their own), their concerns about how and whether

they could afford to escape those conditions, concerns about finding suitable housing,

concerns about replacing personal property, stress caused by the constant relocation

from one temporary residential placement to another, and sorrow over the loss of

priceless and/or irreplaceable family heirlooms and records.

             138.   The Landlord Companies’ knowing and intentional acts and/or omissions as

described herein were committed with actual awareness of the falsity, deception, or

unfairness of an act or practice, or of a condition or defect that constitutes a breach of



{00534750}                                      53
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 54 of 74




warranty, and with the specific intent of having the Servicemembers act in detrimental

reliance on the falsity or deception or in detrimental ignorance of the unfairness.

             139.   As a result of the Landlord Companies’ conduct, the Servicemembers seek

to recover from the Landlord Companies, jointly and severally, all actual damages,

economic damages incurred in the past, economic damages for medical treatments to be

incurred in the future, mental anguish damages, treble damages, and attorneys’ fees and

costs as authorized by section 17.50 of the DTPA.

                    Count 3 – Breach of Implied Warranty of Habitability, Breach of
                       Implied Warranty of Good and Workmanlike Repairs, and
                    Violations of Section 92.051 et seq. of the Texas Property Code

             140.   Pleading further, and in the alternative to the extent necessary, the

Servicemembers assert claims against the Landlord Companies for breaching the implied

warranties of habitability and good and workmanlike repairs, and for violating the Texas

Property Code, including but not limited to section 92.051 et seq. Servicemembers have,

in accordance with their leases and chapter 92 of the Texas Property Code, given the

Landlord Companies notice of the myriad of issues identified herein associated with the

houses each family has leased from the Landlord Companies. Nevertheless, the Landlord

Companies knowingly and intentionally failed to repair defects (and/or to make such

repairs in a good and workmanlike manner) and to make each house habitable for human

occupation. To date, the housing units leased by Servicemembers suffer from pervasive

mold and other conditions which materially affect the health and safety of occupants. The



{00534750}                                        54
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 55 of 74




Landlord Companies have had adequate time to repair and/or remedy the unsafe and

unsanitary conditions after Servicemembers’ notices but have knowingly and intentionally

failed to make a diligent effort to repair or remedy the conditions after receiving notice

from the Servicemembers.

             141.   Moreover, unique to the fact that the Landlord Companies are in the

business of leasing to members of the military, obtaining rent payments directly from the

federal government and providing housing on a base affiliated with good schools, the

Landlord Companies have effectively deprived Servicemembers of potential remedies,

including, without limitation, withholding rent and performing repairs themselves, or

terminating their respective leases and moving to suitable housing. The Landlord

Companies hold the Servicemembers hostage—and the Landlord Companies know it.

             142.   The Landlord Companies’ conduct violates section 92.051 et seq. of the

Texas Property Code and has further deprived Servicemembers of remedies that are

statutorily prescribed. The Landlord Companies’ conduct further violates the implied

warranty of habitability and the implied warranty of good and workmanlike repairs. As a

result, the Servicemembers seek to recover from the Landlord Companies, jointly and

severally, all actual damages, economic damages incurred in the past, economic damages

to be incurred in the future, statutory damages, and attorneys’ fees and costs as

authorized by sections 92.056 and 92.0563 of the Texas Property Code.




{00534750}                                     55
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 56 of 74




             Count 4 – Negligence, Negligent Misrepresentation, and Gross Negligence

             143.   Pleading further, and in the alternative to the extent necessary, the

Servicemembers allege the Landlord Companies leased homes to Servicemembers with

the above-described hazardous and deplorable conditions—but the Landlord Companies

never notified the Servicemembers of such conditions. The Landlord Companies were

aware that the houses had such persistent and toxic defects, as prior tenants had made

them aware of the hazards on numerous occasions. After the Servicemembers moved

into their homes and ultimately discovered the issues, they complained repeatedly to the

Landlord Companies. But the Landlord Companies refused to act to properly remediate

or abate the problems despite knowledge that their failure to act would only exacerbate

the problems. When the Landlord Companies did act, they made only token repairs or

permitted only token repairs to be made that did not eradicate the problem, resulting in

continuing harm.

             144.   The Landlord Companies, as specialized landlords in the business of

privatized military housing, owed Servicemembers a duty to notify them of known

problems with the housing, provide them with habitable living conditions in the houses

leased to them, and to properly maintain and repair the houses to a standard fit for human

habitation. The Landlord Companies’ conduct fell far below the applicable standard of

care owed to the Servicemembers. The Landlord Companies’ breaches of their duty

include, without limitation, failing to notify the Servicemembers of known hazardous and



{00534750}                                     56
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 57 of 74




deplorable conditions, failing to properly evaluate housing conditions to ensure leased

properties were fit for human habitation and failing to properly repair and remedy those

conditions affecting human health and safety.

             145.   Moreover, the Landlord Companies, with specialized knowledge regarding

the business of military tenancies and the properties leased to Servicemembers, and with

a significant pecuniary interest in leasing houses to military families, falsely represented

to Servicemembers that their houses were safe and fit for human habitation and were and

would continue to be properly maintained, without exercising reasonable diligence in

ascertaining whether the housing units were habitable and the representations were

accurate. Servicemembers, who were neither given a meaningful opportunity to inspect

the units leased to them, nor provided with the truth regarding the habitability of those

units prior to signing leases on them, justifiably relied on the misrepresentations of the

Landlord Companies to their detriment.

             146.   The Landlord Companies engaged in the above-described acts and/or

omissions with gross negligence, such that their acts or omissions, when viewed

objectively from the Landlord Companies’ standpoint at the time they occurred, involved

an extreme degree of risk considering the probability and magnitude of the potential

harm. Further, the Landlord Companies at all times had actual, subjective awareness of

the risk involved, but nevertheless proceeded with conscious indifference to the rights,

safety, or welfare of the Servicemembers and their families when they knew such acts



{00534750}                                     57
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 58 of 74




and/or omissions would clearly and unquestionably result in dangerous health conditions

and serious injury to their tenants, as well as destruction of their property. The Landlord

Companies’ concealment of the persistent and toxic conditions, and then their refusal to

remediate the conditions, were among the Landlord Companies’ acts and/or omissions

which constituted gross negligence.

             147.   As a proximate cause of the Landlord Companies’ conduct, Servicemembers

have incurred and seek to recover from the Landlord Companies, jointly and severally, all

actual damages, economic damages incurred in the past, economic damages to be

incurred in the future, and exemplary damages for the Landlord Companies’ gross

negligence pursuant to Chapter 41 of the Texas Civil Practice and Remedies Code.

                       Count 5 – Statutory Fraud in a Real Estate Transaction

             148.   Pleading further, and in the alternative to the extent necessary, the

Servicemembers allege statutory fraud. Pursuant to section 27.01 of the Texas Business

and Commerce Code, fraud in a transaction involving real estate consists of a false

representation of past or existing material fact when the representation is made to a

person to induce them to enter into a contract and relied on by that person in entering

into that contract. Furthermore, fraud in a transaction involving real estate consists of a

false promise to do an act when it is material, made with the intention of not fulfilling it,

made to induce a person to enter into a contract, and relied upon by another in entering

into that contract.



{00534750}                                      58
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 59 of 74




             149.   The Servicemembers and the Landlord Companies clearly entered into

leases, which are transactions involving real estate. In the course of those transactions,

the Landlord Companies represented to Servicemembers that the houses being leased to

them were safe for human habitation and that the Landlord Companies would perform

repair and remedy work to keep the houses habitable throughout the term of the leases.

The Landlord Companies made these false representations to the Servicemembers

fraudulently and/or maliciously so as to induce them to sign leases (including discussing

repairs and remedies in documents associated with the Leases) and profit therefrom, and

the Servicemembers justifiably relied upon those representations and promises because

of the nature of the association between the military and the Landlord Companies, which

exclusively control the leasing of on-base housing.

             150.   However, because the houses managed and leased by the Landlord

Companies suffer from pervasive mold and other conditions which have purportedly been

“repaired” to no avail for years, it is readily apparent that the Landlord Companies were

aware that their representations that the houses were fit for human habitation were false

and that their litany of promises to perform future repairs and to make the houses

habitable were made without any intention of fulfilling those promises.

             151.   As a result, the Servicemembers suffered damages. They seek to recover

from the Landlord Companies, jointly and severally, all actual damages, economic

damages incurred in the past, economic damages to be incurred in the future, and



{00534750}                                     59
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 60 of 74




attorneys’ fees and costs pursuant to Chapter 27 of the Texas Business and Commerce

Code. Servicemembers further seek to recover exemplary damages in accordance with

Chapter 41 of the Texas Civil Practice and Remedies Code because Servicemembers’

damages arose from the Landlord Companies’ fraud and/or malice.

                                  Count 6 – Common Law Fraud

             152.   Pleading further, and in the alternative to the extent necessary, the

Servicemembers allege common law fraud. As described herein, the Landlord Companies

made multiple material omissions regarding the condition of the houses, and multiple

material misrepresentations regarding the habitability of the units. The Landlord

Companies also made material representations that repair work would be completed

and/or had been completed, and that as a result, the units had become habitable and the

problems had been resolved. The Landlord Companies were aware that all of their

omissions of fact concerning the condition of the units were material when they presented

Servicemembers with leases, and the Landlord Companies — because of the ongoing

condition issues, repair and remedy of the same problem, and pervasive mold reporting

— knew their representations regarding the habitability of the houses were false and/or

misleading. Despite knowing the falsity, the Landlord Companies made these

representations intentionally or, at the very least, recklessly, as positive assertions and

without knowledge of their truth.




{00534750}                                     60
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 61 of 74




             153.   The Landlord Companies intentionally omitted information and made the

foregoing misrepresentations with the intent that Servicemembers would rely on them

and enter into leases, and, in fact, Servicemembers did rely thereon to their detriment.

The Servicemembers’ reliance was justified given their lack of an ability to inspect the

houses and given the Landlord Companies’ power over the market. This conduct caused

injury to the Servicemembers, including but not limited to paying rent for uninhabitable

houses, excessive utility bills, environmental testing, moving and storage expenses,

expenses for replacement of furniture and other items of personal property, and medical

expenses in the past and to be incurred in the future.

             154.   As a result of the Landlord Companies’ conduct, the Servicemembers seek

to recover from the Landlord Companies, jointly and severally, all actual damages,

economic damages incurred in the past, economic damages to be incurred in the future,

mental anguish damages, and exemplary damages in accordance with Chapter 41 of the

Texas Civil Practice and Remedies Code, as Servicemembers’ damages arose from the

Landlord Companies’ fraud and/or malice.

                    Count 7 – Unjust Enrichment / Restitution / Money Had and Received

             155.   Pleading further, and in the alternative to the extent necessary, the

Servicemembers allege that, through the transactions described herein, the Landlord

Companies were in the business of and were on notice that Servicemembers intended to

lease from them habitable housing on the Military Installation(s). The Landlord



{00534750}                                      61
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 62 of 74




Companies, through their conduct in leasing the Servicemembers substandard housing

that the Landlord Companies failed to maintain in exchange for the Servicemembers’ BAH,

have been unjustly enriched and have received money from the Servicemembers that, in

equity and good conscience, belongs to the Servicemembers and for which restitution is

justly owed.

                         Count 8 – Violations of the Residential Lead-Based
                                    Paint Hazard Reduction Act

             156.   Pleading further, and in the alternative to the extent necessary, the

Servicemembers allege the Landlord Companies have violated applicable provisions and

associated regulations of the Residential Lead-Based Paint Hazard Reduction Act of 1992,

Title X of the Housing and Community Development Act of 1992, U.S.C. § 4851, et seq.

including, without limitation, by failing to provide notice to the Servicemembers with all

available reports and/or records pertaining to the presence of lead or lead-based paint

hazards.

             157.   Given their actual and constructive knowledge regarding the presence of

lead-based paint in the leased premises, the Landlord Companies’ failure to fully comply

with the applicable provisions of 42 U.S.C. § 4852d constituted a knowing violation of

federal law.

             158.   As a direct and proximate result of the Landlord Companies’ conduct, the

Servicemembers sustained actual damages including, without limitation, overpayment of

rent given the fact the housing was not worth the amount the Servicemembers paid in

{00534750}                                      62
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 63 of 74




rent to the Landlord Companies. Per 42 U.S.C. § 4852d(b)(3), the Landlord Companies are

jointly and severally liable to the Servicemembers in an amount equal to three times the

amount of damages incurred by each such person. Per 42 U.S.C. § 4852d(b)(4), the

Landlord Companies are jointly and severally liable to the Servicemembers for the costs

of this action, reasonable attorneys’ fees, and any expert witness fees.




                            Count 9 – Third-Party Beneficiary of Contract

             159.   Pleading further, and in the alternative to the extent necessary, the

Servicemembers allege the Landlord Companies are bound by the Underlying Contracts

entered into with The United States of America. 18 The Underlying Contracts constitute

valid and enforceable contracts.

             160.   The Servicemembers were intended beneficiaries of the Underlying

Contracts including, without limitation, requirements in the applicable ground leases that

the Landlord Companies ensure professional management and maintenance of the

military housing neighborhoods consistent with the standard of a market rate residential

lease development in the local area.

             161.   The Landlord Companies’ obligations which were included in the Underlying

Contracts were intended to ensure military personnel such as the Servicemembers named

as Plaintiffs in this case (and their families) would be provided with safe and habitable


18
  The Underlying Contracts bind the lessee signatories and also their sublessees, assignees, transferees,
successors and/or their duly authorized representatives and the like.

{00534750}                                         63
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 64 of 74




housing while the Landlord Companies operated the housing at issue. Recognition of the

Servicemembers’ right to performance is appropriate to effectuate the intention of the

Underlying Contracts.          Circumstances indicate that the parties to the Underlying

Contracts, including the Landlord Companies named as defendants in this lawsuit,

intended to benefit military personnel including the Servicemembers.

             162.   The Landlord Companies breached the requirements of the Underlying

Contracts by engaging in conduct including, but not limited to, failure to ensure

professional management and maintenance of the military housing neighborhoods

consistent with the standard of a market rate residential rental development in the local

area.

             163.   The Landlord Companies also breached the requirements of the Underlying

Contracts by engaging in conduct including but not limited to failing to adhere to federal,

state and local lead-based paint regulations as required by the Underlying Contracts, and

also by failing to comply with requirements in the Underlying Contracts by engaging in

the aforesaid particulars.

             164.   The Landlord Companies’ conduct also breached the duty of good faith and

fair dealing implied in the Underlying Contracts.

             165.   As a direct, proximate and foreseeable result of the Landlord Companies’

breaches of the Underlying Contracts, the Servicemembers, as intended, direct, third-

party beneficiaries of such contracts, sustained damages. They are entitled to recover



{00534750}                                      64
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 65 of 74




from the Landlord Companies, jointly and severally, all actual damages, economic

damages incurred in the past, economic damages to be incurred in the future.

                                 Count 10 – Intentional Nuisance

             166.   Pleading further, and in the alternative to the extent necessary, the

Servicemembers assert          claims   against    the Landlord Companies   for   intentional

nuisance. As described herein, the Landlord Companies refused to act to maintain

houses at the Military Installation(s) with the knowledge that their inaction would result

in dangerous living conditions, or that their inaction was substantially certain to result in

dangerous living conditions, thereby interfering         with the Servicemembers’ use and

enjoyment of their leased homes.

             167.   Such interference with the Servicemembers’ enjoyment of their homes was

substantial, causing physical damage to their personal property, harm to their health,

and psychological harm to their “peace of mind” in the use and enjoyment of their homes.

             168.   The effect of such substantial interference in the Servicemembers’

enjoyment of their          property was unreasonable. The Landlord Companies created

conditions that resulted in offensive and              intolerable living environments that

endangered the Servicemembers’ health and property.

             169.   As a result of said conduct, the Servicemembers seek to recover from and

against the Landlord Companies, jointly and severally, all actual damages, exemplary

damages, and costs and fees.


{00534750}                                        65
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 66 of 74




                                   Count 11 – Negligent Nuisance

             170.    Pleading further, and in the alternative to the extent necessary, the

Servicemembers assert            claims   against    the Landlord Companies     for   negligent

nuisance. As described herein, the Landlord Companies negligently failed to act when they

owed the Servicemembers a duty as landlord and remediator to act, resulting in an

unreasonable interference with the Servicemembers’ enjoyment of their homes.

             171.    The Landlord Companies failed to take precautions against the risk that

dangerous living conditions would result from their inaction or substandard action when

they had the ability to control the repairs on the houses and abate such dangers.

             172.    As a result of such conduct, the Servicemembers seek to recover from

the Landlord Companies, jointly and severally, all actual damages, exemplary damages,

and costs and fees.

                                 Count 12 – Strict Liability Nuisance

             173.    Pleading further, and in the alternative to the extent necessary, the

Servicemembers assert           claims    against   the Landlord Companies for strict liability

nuisance.           As described herein, the Landlord Companies’ conduct violates sections

341.011 and 343.011 of the Texas Health and Safety Code.

             174.    For example, under section 341.011, the following are statutory public

health nuisances: “sewage, human excreta, wastewater, garbage, or other organic

wastes deposited, stored, discharged, or exposed in such a way as to be a potential



{00534750}                                          66
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 67 of 74




instrument or medium in disease transmission to a person or between persons,” “a

collection of water that is a breeding area for mosquitoes that can transmit diseases,”

“a place or condition harboring rats in a populous area,” and “an object, place, or

condition that is a possible and probable medium of disease transmission to or between

humans.” See TEX. HEALTH & SAFETY CODE §§ 341.011(5), (7), (9), and (12).

             175.   Despite being notified of such conditions, Defendants’ failure to act has

resulted in the above-described statutory violations. A person who causes, suffers, allows,

or permits a violation under section 341.011 “shall be assessed a civil penalty of not less

than $50 and not more than $5,000 for each violation.

             176.   Under section 343.011, “a person may not cause, permit, or allow a public

nuisance,” which the statute defines as, among other things, “maintaining premises in a

manner that creates an unsanitary condition likely to attract or harbor mosquitoes,

rodents, vermin, or other disease-carrying pests” and “maintaining a building in a manner

that is structurally unsafe or constitutes a hazard to safety, health, or public welfare.”

See TEX. HEALTH & SAFETY CODE §§ 343.011(b), (c)(3), (c)(5).

             177.   As a result of Defendants’ conduct,     Plaintiffs seek to recover from

Defendants, jointly and severally, all actual damages, exemplary damages, and costs and

fees.




{00534750}                                      67
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 68 of 74




                           ACCRUAL OF CLAIMS/DISCOVERY OF INJURIES

             178.   Each of the Servicemembers began suffering injuries within the limitations

period for all of the claims asserted herein. Specifically, they all began suffering medical

conditions and suffered property damage at points in time after they moved into their

applicable military housing units.

             179.   Further, pleading in the alternative to the extent necessary, all

Servicemembers are entitled to tolling of their claims on account of the Landlord

Companies’ fraudulent concealment. The Servicemembers had to rely on the Landlord

Companies to perform maintenance and repairs. After each repair, the Servicemembers

reasonably believed (in reliance upon the Landlord Companies’ assurances) that the

problems were remedied, or that there were no problems at all, when in reality the

Landlord Companies had just hidden the problems. Only later did many of the

Servicemembers discover that the Landlord Companies’ so-called “repairs” were nothing

but band-aid measures and that their health and/or property were imperiled.

             180.   Further, pleading in the alternative to the extent necessary, the discovery

rule tolls Servicemembers’ claims. See, e.g., Tex. Bus. & Com. Code § 17.565. All

Servicemembers discovered the extent and true nature of their personal property damage

only upon moving out. Additionally, under Texas law the discovery rule tolls mold-related

personal injury claims until after onset of mold-related illness and until the plaintiff

discovers the extent of mold and causally links it to ill health, which for all Servicemembers



{00534750}                                       68
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 69 of 74




occurred well within the limitations period. Thus, accrual of Servicemembers’ claims

occurred, at earliest, only after: (1) discovery of extent of the mold; (2) symptomatic

manifestation of ill health; and (3) discovery of a causal connection between (1) and (2).




                                      CONDITIONS PRECEDENT

             181.   All conditions precedent to the Servicemembers’ recovery have occurred or

have been waived, excused, or otherwise satisfied. All required notices have been

provided or were waived, excused, or otherwise satisfied.

                                     ATTORNEY’S FEES & COSTS

             182.   Pursuant to all applicable statutory provisions pled herein, including without

limitation section 38.001 of the Texas Civil Practice and Remedies Code, section 27.01 of

the Texas Business and Commerce Code, chapter 92 of the Texas Property Code, section

17.50(d) of the Texas Business and Commerce Code, and as otherwise allowed at law

and/or in equity, the Servicemembers are entitled to recover from the Landlord

Companies all of their reasonable and necessary attorneys’ fees and expenses incurred in

connection with this lawsuit. The Servicemembers are also entitled to recover from the

Landlord Companies all costs of court.

                                       EXEMPLARY DAMAGES

             183.   Pursuant to Chapter 41 of the Texas Civil Practice and Remedies Code,

because the injury suffered by the Servicemembers resulted from the fraud, malice, and/or



{00534750}                                        69
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 70 of 74




gross negligence of the Landlord Companies, the Servicemembers are entitled to and

seek the recovery of exemplary damages from the Landlord Companies.

                                         JOINT LIABILITY

             184.   The Landlord Companies are jointly and severally liable to the

Servicemembers on all causes of action asserted herein for a multitude of reasons.

             185.   First, the Landlord Companies had a meeting of the minds and embarked

on a systematic attempt to defraud Servicemembers by making false representations and

promises to Servicemembers in order to induce them to lease with the Landlord

Companies, without any legitimate expectation that they would provide Servicemembers

with a habitable home as promised. The Landlord Companies engaged in one or more

unlawful, overt acts to accomplish the actions complained of herein. Therefore, all the

Landlord Companies are jointly and severally liable for the claims asserted against each

of them.

             186.   Second, the Landlord Companies are part of a joint enterprise or single

business enterprise associated with the rental of houses at military installations in Texas

and are not individually distinguishable. All the Landlord Companies carried on business

as a mutual undertaking with a common business or pecuniary purpose and using the

same common name, which is featured prominently on Servicemembers’ leases and on

websites designed for communication between Servicemembers and the Landlord

Companies. The Landlord Companies had an express or implied agreement for a common



{00534750}                                     70
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 71 of 74




purpose to be carried out by their enterprise, had a community of pecuniary interest, and

each had an equal right to direct and control the enterprise. Therefore, all the Landlord

Companies were engaged in a single, joint enterprise and each of them is jointly and

severally liable for the claims asserted against each of them.

             187.   Third, the Landlord Companies intentionally conferred authority on one

another to act on their behalf, intentionally allowed one another to believe they had

authority to act on behalf of one another, and/or by lack of care, allowed one another to

believe they had authority to act on behalf of one another. Specifically, in all or nearly all

email communications between Servicemembers and the Landlord Companies, the

parties communicating on behalf of the Landlord Companies have signature blocks,

among other indications, clearly stated that they were being transmitted by as part of an

affiliation/agency with each other. As a result, all the Landlord Companies acted as the

agent of the others in the course of the conduct described herein. Therefore, all the

Landlord Companies are jointly and severally liable as principals/agents for the claims

asserted against each of them.

             188.   Fourth, the Landlord Companies committed the acts complained of herein

on behalf of one another and ratified the same. Each of the Landlord Companies approved

these acts by word, act, and/or conduct after acquiring full knowledge of these acts,

including accepting money from Servicemembers. This approval was given with the




{00534750}                                     71
                Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 72 of 74




intention of giving validity to the acts. Therefore, all the Landlord Companies are jointly

and severally liable for the claims asserted against each of them.

             189.   Fifth, a person who knowingly aids and abets and/or participates in a breach

of duty or fraudulent conduct is liable as a joint tortfeasor. All the Landlord Companies

aided and abetted, participated in, and induced each other to make fraudulent

representations and promises to Servicemembers and to breach their duties as set forth

herein. Each of the Landlord Companies did so knowingly and benefitted from such

conduct. Therefore, each is jointly and severally liable for the same.

                                            JURY DEMAND

             190.   Plaintiffs demand a trial by jury and tender the jury fee.

                                                PRAYER

             WHEREFORE, premises considered, the Plaintiffs named herein pray that the Court

grant them judgment against the Defendants named herein, jointly and severally, on all

claims and for all relief sought herein, including but not limited to, judgment for:

     a) Actual damages in the past and future;

     b) Economic damages;

     c) Mental anguish damages;

     d) Statutory damages;

     e) Treble damages, including treble economic and treble mental anguish damages
        under the DTPA;

     f) Exemplary damages, as pled for herein;

{00534750}                                         72
             Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 73 of 74




     g) Reasonable and necessary attorneys’ fees and costs of court;

     h) Pre-judgment interest at the highest rate allowed by law;

     i) Post-judgment interest at the highest rate allowed by law from the date of
        judgment until paid;

     j) All writs necessary to effectuate the judgment; and

     k) Such other and further relief, at law or in equity, as the Court deems to be just,
        proper, and equitable.


     Dated: June 8, 2021                   Respectfully submitted,

                                           WATTS GUERRA LLC

                                        By: /s/ Mikal C. Watts
                                            Mikal C. Watts
                                            Texas State Bar No. 20981820
                                            mcwatts@wattsguerra.com
                                            Francisco Guerra, IV.
                                            Texas State Bar No. 00796684
                                            fguerra@wattsguerra.com
                                            Robert Brzezinski
                                            Texas State Bar No. 00783746
                                            rbrzezinski@wattsguerra.com
                                            Jennifer Neal
                                            Texas State Bar No. 24089834
                                            jneal@wattsguerra.com
                                            Alexis R. Garcia
                                            Texas State Bar No. 24117204
                                            argarcia@wattsguerra.com
                                            4 Dominion Dr.
                                            Bldg. 3, Suite 100
                                            San Antonio, TX 78257
                                            (210) 447-0500 Telephone
                                            (210) 447-0501 Facsimile



{00534750}                                    73
             Case 5:21-cv-00550 Document 1 Filed 06/08/21 Page 74 of 74




                                       PULMAN, CAPPUCCIO & PULLEN, LLP
                                       Randall A. Pullman
                                       Texas State Bar No. 16393250
                                       rpulman@pulmanlaw.com
                                       Ryan C. Reed
                                       Texas State Bar No. 24065957
                                       rreed@pulmanlaw.com
                                       2161 NW Military Highway, Suite 400
                                       San Antonio, Texas 78213
                                       (210) 222-9494 Telephone
                                       (210) 892-1610 Facsimile

                                       LAW OFFICES OF JAMES R. MORIARTY
                                       James. R. Moriarty
                                       Texas State Bar No. 14459000
                                       jim@moriarty.com
                                       4119 Montrose, Suite 250
                                       Houston, Texas 77006
                                       (713) 528-0700 Telephone
                                       (713) 528-1390 Facsimile

                                       Attorneys for Servicemember Plaintiffs




{00534750}                               74
